     Case 2:90-cv-00520-KJM-DB Document 7011 Filed 12/31/20 Page 1 of 5


 1   XAVIER BECERRA, State Bar No. 118517             PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                   LISA M. POOLEY, State Bar No. 168737
 2   ADRIANO HRVATIN, State Bar No. 220909            SAMANTHA D. WOLFF, State Bar No. 240280
     Supervising Deputy Attorney General              LAUREL E. O’CONNOR, State Bar No. 305478
 3   KYLE A. LEWIS, State Bar No. 201041              HANSON BRIDGETT LLP
     ELISE OWENS THORN, State Bar No. 145931            1676 N. California Boulevard, Suite 620
 4   LUCAS L. HENNES, State Bar No. 278361              Walnut Creek, CA 94596
     NAMRATA KOTWANI, State Bar No. 308741               Telephone: (925) 746-8460
 5   Deputy Attorneys General                            Fax: (925) 746-8490
      1300 I Street, Suite 125                           E-mail: PMello@hansonbridgett.com
 6    P.O. Box 944255                                 Attorneys for Defendants
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7318                       ROMAN M. SILBERFELD, State Bar No. 62783
      Fax: (916) 324-5205                             GLENN A. DANAS, State Bar No. 270317
 8    E-mail: Elise.Thorn@doj.ca.gov                  ROBINS KAPLAN LLP
     Attorneys for Defendants                           2049 Century Park East, Suite 3400
 9                                                      Los Angeles, CA 90067-3208
                                                        Telephone: (310) 552-0130
10                                                      Fax: (310) 229-5800
                                                        E-mail: RSilberfeld@RobinsKaplan.com
11                                                     Special Counsel for Defendants

12                           IN THE UNITED STATES DISTRICT COURT

13                         FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                     SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                               2:90-cv-00520 KJM-DB (PC)
17
                                           Plaintiffs, DEFENDANTS’ MONTHLY
18                                                     PSYCHIATRY VACANCY REPORT
                    v.
19
                                                          Judge: The Hon. Kimberly J. Mueller
20   GAVIN NEWSOM, et al.,

21                                      Defendants.

22

23         On February 14, 2018, the Court ordered Defendants to file, on a monthly basis, a report

24   “identifying the psychiatrist vacancy rates at each CDCR institution and in the aggregate

25   systemwide . . . for the preceding month.” (ECF No. 5786 at 4.) The Court ordered Defendants

26   to file the report by the 15th day of the month. (Id.) On August 22, 2018, the Court approved a

27   stipulation extending the reporting date to the last court day of the month. (ECF No. 5886.)

28   ///
                                                      1
                                  Defendants’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7011 Filed 12/31/20 Page 2 of 5


 1        Consistent with the Court’s February 14, 2018 order, attached here is a letter from

 2   Defendant CDCR setting forth CDCR’s Division of Health Care Services Systemwide Mental

 3   Health Program Allocated and Filled Psychiatry Positions for November 2020.

 4                                          CERTIFICATION
 5        Defendants’ counsel certifies that she reviewed the following orders relevant to this filing:

 6   ECF No. 5786, ECF No. 5803, and ECF No. 5886.

 7   Dated: December 31, 2020                              Respectfully submitted,
 8                                                         XAVIER BECERRA
                                                           Attorney General of California
 9                                                         ADRIANO HRVATIN
                                                           Supervising Deputy Attorney General
10

11                                                        /S/ Namrata Kotwani                    ___
                                                           NAMRATA KOTWANI
12                                                         Deputy Attorney General
                                                          Attorneys for Defendants
13
     CF1997CS0003
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                  Defendants’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
Case 2:90-cv-00520-KJM-DB Document 7011 Filed 12/31/20 Page 3 of 5
                    Case 2:90-cv-00520-KJM-DB Document 7011 Filed 12/31/20 Page 4 of 5
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION                         GAVIN NEWSOM, GOVERNOR

 DIVISION OF HEALTH CARE SERVICES
 STATEWIDE MENTAL HEALTH PROGRAM
 P.O. Box 588500
 Elk Grove, CA 95758




           December 30, 2020


           Namrata Kotwani, Esq.
           California Department of Justice
           1300 I Street
           Sacramento, CA 95814

           RE:        CDCR’S DIVISION OF HEALTH CARE SERVICES SYSTEMWIDE MENTAL
                      HEALTH PROGRAM ALLOCATED AND FILLED PSYCHIATRY POSITIONS

             Dear Ms. Kotwani:

                   The California Department of Corrections and Rehabilitation (CDCR) hereby submits as
           Exhibit A its monthly reports identifying the psychiatry vacancy rates at each CDCR institution
           and systemwide for November 2020. In accordance with the Court’s February 14, 2018 order, the
           reports contain the same data as the Correctional Health Care Services Mental Health Institution
           Vacancies: Summary by Institution by Classification. It also includes data from the monthly
           telepsychiatry report, as well as a separate column showing the number of psychiatric nurse
           practitioners working at each institution and systemwide, and the fill rate including psychiatric
           nurse practitioners.

           Sincerely,

           _/s/ Amar Mehta_______
           Amar Mehta, M.D.
           Deputy Director
           Statewide Mental Health Program
                              Case 2:90-cv-00520-KJM-DB Document 7011 Filed 12/31/20 Page 5 of 5

                                                                 Division of Health Care Services
                                                                Statewide Mental Health Program
                                                    Allocated and Filled Psychiatry Positions - November 2020
                                                    1
                            Allocated Sept 2020                                                       Filled Nov 2020                                         Filled w PNP Nov 2020
                                                                                     On-Site                     Telepsych
                                                                            2                  3             4             3,4                               2,3
Sites                Site           Telepsych           Total        Site            Registry      Telepsych     Registry        Total    Percentage   PNP           Total    Percentage
   ASP               4.50                0.00            4.50         0.00             4.94           0.00          0.00          4.94      110%       0.00          4.94        110%
   CAL               1.00                0.00            1.00         0.00             0.00           1.00          0.00          1.00      100%       0.00          1.00        100%
   CCC               0.00                1.00            1.00         0.00             0.00           0.00          0.00          0.00       0%        0.00          0.00         0%
    CCI              2.00                4.00            6.00         2.00             2.94           2.00          0.00          6.94      116%       0.00          6.94        116%
  CCWF               7.50                2.00            9.50         5.00             0.00           0.00          0.00          5.00       53%       3.89          8.89         94%
   CEN               1.00                0.00            1.00         1.00             0.00           0.00          0.00          1.00      100%       0.00          1.00        100%
   CHCF              17.50               8.00           25.50         2.00             1.91           7.06          0.55         11.52       45%       1.00          12.52        49%
 CHCF PIP            36.50               0.00           36.50        15.00             6.75           4.06          0.00         25.81       71%       0.00          25.81        71%
   CIM               9.00                1.00           10.00         7.00             1.85           1.00          0.00          9.85       99%       0.00          9.85         99%
   CIW               10.50               1.00           11.50         6.00             4.28           0.00          0.00         10.28       89%       0.00          10.28        89%
   CMC               15.50               2.00           17.50         9.00             4.39           0.00          0.46         13.85       79%       0.00          13.85        79%
   CMF               15.50               3.00           18.50         6.00             4.09           3.00          0.75         13.84       75%       2.85          16.69        90%
 CMF PIP             32.00               0.00           32.00         7.00             9.50           1.00          0.75         18.25       57%       0.00          18.25        57%
   COR               7.50                5.00           12.50         2.50             2.26           5.70          0.00         10.46       84%       0.00          10.46        84%
   CRC               4.50                0.00            4.50         7.00             0.00           0.00          0.00          7.00      156%       0.00          7.00        156%
   CTF               3.50                2.00            5.50         2.00             0.52           1.00          0.00          3.52       64%       0.87          4.39         80%
   CVSP              0.00                1.00            1.00         0.00             0.00           0.00          0.21          0.21       21%       0.00          0.21         21%
    DVI              2.00                0.00            2.00         2.00             0.00           0.00          0.00          2.00      100%       0.00          2.00        100%
   FSP               3.00                0.00            3.00         3.00             0.00           0.00          0.00          3.00      100%       0.00          3.00        100%
   HDSP              2.50                4.00            6.50         0.00             0.00           3.17          1.79          4.96       76%       0.00          4.96         76%
    ISP              1.00                0.00            1.00         0.00             0.00           0.00          0.21          0.21       21%       0.00          0.21         21%
   KVSP              4.50                4.00            8.50         1.00             0.00           2.20          2.11          5.31       62%       2.42          7.73         91%
   LAC               12.00               0.00           12.00         6.00             4.30           1.00          0.00         11.30       94%       1.25          12.55       105%
  MCSP               9.00                6.00           15.00         3.75             2.97           4.26          3.06         14.04       94%       0.00          14.04        94%
   NKSP              3.00                2.00            5.00         0.00             3.98           2.00          0.00          5.98      120%       2.27          8.25        165%
   PBSP              1.00                2.00            3.00         1.00             0.00           1.17          0.00          2.17       72%       0.00          2.17         72%
   PVSP              2.00                1.00            3.00         1.00             0.67           1.00          0.00          2.67       89%       0.00          2.67         89%
   RJD               14.00               3.00           17.00         8.75             3.40           2.17          0.00         14.32       84%       0.00          14.32        84%
   SAC               18.50               1.00           19.50        15.75             2.89           0.17          0.00         18.81       96%       0.00          18.81        96%
   SATF              7.00                9.00           16.00         1.00             1.21           7.06          0.75         10.02       63%       4.25          14.27        89%
   SCC               2.00                1.00            3.00         1.00             0.00           0.00          0.00          1.00       33%       0.69          1.69         56%
   SOL               4.50                0.00            4.50         4.00             0.00           0.16          0.00          4.16       92%       0.00          4.16         92%
    SQ               11.00               0.00           11.00        12.00             0.64           0.00          0.00         12.64      115%       0.00          12.64       115%
   SVSP              3.50                6.00            9.50         0.00             2.31           5.83          1.04          9.18       97%       0.00          9.18         97%
 SVSP PIP            10.00               0.00           10.00         1.00             6.09           0.00          0.00          7.09       71%       0.00          7.09         71%
   VSP               1.00                7.00            8.00         0.00             0.24           6.42          0.00          6.66       83%       0.83          7.49         94%
   WSP               2.50                4.00            6.50         3.00             1.98           2.20          1.52          8.70      134%       0.00          8.70        134%
  TOTAL             282.00              80.00           362.00       135.75            74.11         64.63         13.20         287.69      79%       20.32        308.01        85%

 Footnote
            1 Source: MH Memo Updated September 2020 Statewide Mental Health Position Allocated
            2 Source: November 30, 2020 CCHCS Psychiatrist Vacancy/Coverage Report
            3 Source: PSYT_PNP Temp Relief Details (November 2020)
            4 Source: November 2020 Telepsychiatry Provider List
